Title: To Thomas Jefferson from John Cogdell, 5 March 1806
From: Cogdell, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Six Buildings 5h March 1806.
                        
                        On being presented to you on Monday last, it was my intention to have tendered for your acceptance the
                            enclosed Head, but on entering we were informed you were engaged with the Secretary of State, & therefore I determin’d—not to occupy one moment of that time so seriously in demand by my Country—then perchance may be some leisure moment to
                            peruse—I have therefore Sir, taken the Liberty of enclosing you the Head of the present Pope—to whom I have had the Honor
                            of an Introduction &c &c and having procured the enclosed on the spot and knowing it to be a good
                            likeness, solicit your acceptance—
                        I remain Sir your very obt: Sert:
                        
                            John. S. Cogdell
                            
                        
                    